


109 HR 5957 IH: Fossil Creek Wild and Scenic River Act

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5957
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Renzi (for
			 himself, Mr. Grijalva,
			 Mr. Pastor,
			 Mr. Hayworth, and
			 Mr. Kolbe) introduced the following
			 bill; which was referred to the Committee
			 on Resources
		
		A BILL
		To designate segments of Fossil Creek, a tributary to the
		  Verde River in the State of Arizona, as wild and scenic
		  rivers.
	
	
		1.Short titleThis Act may be cited as the
			 Fossil Creek Wild and Scenic River Act
			 of 2006.
		2.FindingsCongress finds that—
			(1)the restoration of
			 stream flow to Fossil Creek resulting from the decommissioning of the
			 Childs-Irving Hydroelectric Project by the Arizona Public Service Company is a
			 demonstration of remarkable corporate stewardship resulting in the rebirth of a
			 river;
			(2)the spring-fed
			 waters of Fossil Creek are exceptional for central Arizona and the travertine
			 geological formations are rarely found anywhere in the United States;
			(3)the restoration of
			 stream flow to Fossil Creek will provide riparian habitat for native fish,
			 birds, plants, mammals, amphibians, and reptiles;
			(4)the Yavapai-Apache
			 Nation considers Fossil Creek to be a sacred place, with significant spiritual
			 and cultural values;
			(5)the Verde River,
			 into which Fossil Creek flows, has previously been added to the National Wild
			 and Scenic Rivers System;
			(6)the Northern Arizona University has
			 invested significant resources in studying the restoration of Fossil Creek and
			 the unique geological, hydrological, and biological characteristics of Fossil
			 Creek;
			(7)State and Federal
			 land and resource management agencies have invested significant resources in
			 restoring the native fish populations of Fossil Creek through barrier
			 construction and stream renovation activities;
			(8)the Fossil Creek watershed will continue to
			 provide opportunities for hiking, swimming, camping, horseback riding, wildlife
			 viewing, hunting, and livestock grazing;
			(9)the Forest Service
			 has determined that Fossil Creek is eligible for inclusion into the National
			 Wild and Scenic Rivers System based on the free-flowing condition and
			 outstandingly remarkable geology, ecology, fish, wildlife, cultural, and scenic
			 values of the creek; and
			(10)this reborn river
			 deserves long-term protection secured by a sustainable management plan that
			 recognizes and maintains the remarkable values of the Fossil Creek area.
			3.Designation of
			 wild and scenic riversSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended—
			(1)by redesignating the last paragraph
			 (relating to the White Salmon River, Washington) as paragraph (167); and
			(2)by adding at the end the following:
				
					(168)Fossil Creek,
				Arizona
						(A)Upper Fossil
				CreekFrom the source at Fossil Springs below Sand Rock and Calf
				Pen Canyons to where the water leaves the Fossil Spring Wilderness Area, as a
				wild river.
						(B)Middle Fossil
				CreekFrom the border of the Fossil Spring Wilderness Area to the
				Mazatzal Wilderness Boundary, as a scenic river.
						(C)SegmentThe
				6.6 miles from the Mazatzal Wilderness Boundary down to the confluence with the
				Verde River, as a wild
				river.
						.
			4.Management of
			 river segmentsThe Secretary
			 of Agriculture shall—
			(1)manage the river segments designated in
			 section 3; and
			(2)submit a river management plan for the
			 designated segments to Congress not later than 2 years after the date of
			 enactment of this Act.
			5.Allowance for
			 restoration activities
			(a)Arizona Public
			 Service CompanyWithout
			 further consultation under section 7 of the Wild and Scenic Rivers Act (16
			 U.S.C. 1278), Arizona Public Service Company, the former licensee for the
			 Childs-Irving Hydroelectric Project (FERC project number 2069), may conduct
			 project decommissioning and restoration activities agreed to in the surrender
			 application and relevant docketed filings with the Federal Energy Regulatory
			 Commission.
			(b)Federal and
			 State agenciesAny Federal or State agency may conduct stream
			 restoration and barrier maintenance activities in accordance with the
			 environmental assessment and finding of no significant impact for the Fossil
			 Creek Native Fish Restoration Project dated 2004.
			6.Stream
			 monitoringNotwithstanding the
			 amendment made by section 3, the United States Geological Survey or any
			 permittee of the Forest Service may undertake any necessary activities,
			 including access by any existing road, to install, operate, maintain, or
			 otherwise manage 1 or more stream flow gauges on Fossil Creek in cooperation
			 with the Forest Service for the purpose of monitoring and collecting stream
			 flow and other water resource information.
		7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary for each fiscal
			 year—
			(1)to prepare
			 management plans for all river segments designated as wild or scenic rivers
			 under section 3 not later than 2 years after the date of designation, in
			 accordance with section 3(d)(1) of the Wild and Scenic Rivers Act (16 U.S.C.
			 1274(d)(1));
			(2)to fund a river
			 ranger to oversee Fossil Creek; and
			(3)to otherwise carry
			 out this Act.
			
